TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

                                    NO. 03-08-00144-CV


Harry L. Sivley, Special Deputy Receiver of Comprehensive Health Services of Texas, Inc.,
                               d/b/a Wellchoice, Appellant

                                              v.

N.S. Rangarajan, Robert B. Low, James W. Patton, Stanley R. Kirk, Mark D. Keshishian,
        Jeffrey Richardon, and Comprehensive Health Services, Inc., Appellees

    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
    NO. D-1-GN-00-001863, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                                    NO. 03-08-00148-CV


Harry L. Sivley, Special Deputy Receiver of Comprehensive Health Services of Texas, Inc.,
                               d/b/a Wellchoice, Appellant

                                              v.

           N.S. Rangarajan, Robert B. Low, James W. Patton, Stanley R. Kirk,
                 Mark D. Keshishian, and Jeffrey Richardon, Appellees

    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
    NO. D-1-GN-03-00001, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                           MEMORANDUM OPINION


              The parties have filed joint motions to abate, explaining that they have reached a

tentative settlement of their disputes. They ask that we abate the appeals to give them time to

finalize the settlement process. We grant the motions and abate the appeals for sixty days. The
parties are ordered to file a report no later than April 6, 2009, informing this Court of the status of

the settlement proceedings.



                                               ___________________________________________

                                               David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Pemberton
  Chief Justice Law Not Participating

Abated

Filed: February 12, 2009




                                                  2